    Case: 4:18-cv-01701-AGF Doc. #: 39 Filed: 02/23/21 Page: 1 of 2 PageID #: 197


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

PAMELA BUTLER,
                                              )
                                              )
                 Plaintiffs,                  )
                                              )
           vs.                                )          Case No. 4:18-cv-01701-AGF
                                              )
MALLINCKRODT LLC, et al.,                     )          Lead Case
                                              )
                 Defendants.                  )

                                MEMORANDUM AND ORDER

        This matter is before the Court on the motion to sever (ECF No. 34) 1 filed by

Plaintiffs in these four consolidated cases (“Plaintiffs”). The four cases at issue here

were filed on October 5, 2018. They each assert public liability actions under the Price-

Anderson Act (“PAA”) as amended, 42 U.S.C. §§ 2014, 2210, for bodily injury allegedly

resulting from exposure to radioactive waste materials owned by the United States and

handled by Defendant Mallinckrodt LLC between 1942 and 1957, and by Defendant

Cotter Corporation between 1969 and 1973.

        On October 12, 2020, Mallinckrodt filed a Notice of Bankruptcy (ECF No. 30),

stating that Mallinckrodt had filed a voluntary petition for relief under Chapter 11 of Title

11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532, et seq. Plaintiffs’ claims against

Mallinckrodt were therefore automatically stayed pursuant to 11 U.S.C. § 362.




1
     Unless otherwise indicated, all citations to documents in the record refer to
documents filed in the lead case, No. 4:18-cv-01701-AGF.
 Case: 4:18-cv-01701-AGF Doc. #: 39 Filed: 02/23/21 Page: 2 of 2 PageID #: 198


       Plaintiffs now seek to sever their claims against Mallinckrodt, so that Plaintiffs

may proceed against Cotter notwithstanding the bankruptcy stay as to Mallinckrodt.

Cotter opposes the motion and seeks a stay of this litigation pending Mallinckrodt’s

bankruptcy proceedings. The Court heard oral argument on February 23, 2021.

       During oral argument, counsel for Cotter informed the Court of its intent to

promptly seek relief from the automatic stay in the bankruptcy court. Counsel for both

sides acknowledged that it would be serve the interests of judicial economy for this Court

to refrain ruling on Plaintiffs’ motion for a limited amount of time, to permit the

bankruptcy court to rule on Cotter’s forthcoming motion.

       Accordingly,

       IT IS HEREBY ORDERED that the Court will hold Plaintiffs’ motion to sever

(ECF No. 34) in abeyance for a period of 120 days, to permit Defendant Cotter

Corporation an opportunity to seek relief from the automatic stay in the bankruptcy court

in which Defendant Mallinckrodt LLC’s bankruptcy petition is pending.

       IT IS FURTHER ORDERED that, on or before June 23, 2021, Plaintiffs and

Defendant Cotter Corporation shall file a joint notice advising the Court of the status of

Cotter’s efforts to seek relief from the automatic stay in the bankruptcy court.


                                                  _______________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 23rd day of February, 2021.




                                             2
